NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4602-14T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

BASSIL E. BASSIL,
SENECA INSURANCE COMPANY, INC., Surety,
and DAVID TARUSSI, Agent,

        Defendants,

and

FLASH BAIL BONDS, Agency,

     Defendant-Appellant.
____________________________________

              Submitted February 14, 2017 – Decided August 14, 2017

              Before Judges Koblitz and Sumners.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Indictment No.
              14-02-0244.

              Law Office of Jarred S. Freeman, LLC,
              attorneys for appellant (Mr. Freeman, on the
              brief).

              Law Office of Christopher J. Kane, LLC,
              attorney for respondent (Mr. Kane, of counsel
              and on the brief).
PER CURIAM

     Defendant Flash Bail Bonds (Flash Bail) appeals from the Law

Division's   April   23,   2015   order   denying   its   motion   to   stay

execution of judgment requiring forfeiture of bail posted for

Bassil E. Bassil.    For the reasons expressed below, we affirm.

     We glean the following relevant facts and procedural history

from the record on appeal.          On August 10, 2013, Flash Bail

indemnified the $50,000 bail posted for Bassil for charges arising

in Bergen County.     Three days after being released, Bassil was

arrested and incarcerated on new charges occurring in Middlesex

County.   For those charges, Speedy Bail Bonds posted bail in the

amount of $150,000 for Bassil on August 19. Flash Bail was unaware

of Bassil's subsequent arrest and release on bail.

     Following Bassil's failure to appear in court on March 20,

2014, a judgment of forfeiture of the bail secured by Flash Bail

was entered on June 25, 2014, with enforcement of the judgment

stayed until September 9, 2014, to allow Flash Bail the opportunity

to surrender Bassil.1      Although Bassil remained a fugitive, the

trial court granted Flash Bail's motion to stay enforcement until

November 7, 2014.



1
  Bail posted by Speedy Bail Bonds was also forfeited, but it is
not a subject of this appeal.

                                    2                               A-4602-14T1
     When Bassil could not be located, Flash Bail filed another

request on November 7, 2014, to stay enforcement of the forfeiture

judgment.2    According to Flash Bail, it had been trying to locate

Bassil since November 2013, after he failed to report to their

office, and their investigation led them to believe that he may

have fled the country.

     For reasons that are unclear from the record, the trial court

did not conduct argument on the motion until April 23, 2015.

Considering     Flash    Bail's     motion   as    a   request   to   vacate   the

forfeiture judgment, the court determined there was no basis to

do so, and entered an order that day denying the application.

Flash Bail filed a notice of appeal on June 3, 2015.

     Before us, Flash Bail contends that we should "discharge its

liability with respect to [] Bassil's bail and return the $50,000

forfeited" because the State did not notify it of the new charges

and the bail posted by Speedy Bail Bonds days after Flash Bail had

posted bail.     In support, Flash Bail cites State v. Ceylan, 352
N.J. Super. 139, 144 (App. Div.), cert. denied, 174 N.J. 545

(2002),   for   the     principle    that    the   new   bail    recognized    the

increased risk of flight, which was a material change in its bail

agreement with Bassil.       We are not persuaded.


2
  Although there was no appeal at that point, Flash Bail also
sought to post a supersedeas bond in lieu of cash pending appeal.

                                        3                                 A-4602-14T1
     Initially, we point out that the oral decision supporting the

April 23, 2015 order lacked a clear statement of reasons as

required by Rule 1:7-4.       That deficiency does not, however,

preclude our conclusion that the judgment of forfeiture should not

be vacated.

     We next address the State's contention that Flash Bail's

appeal is untimely.     We disagree with the State's argument that

Flash Bail is appealing the judgment of forfeiture entered on June

25, 2014. Flash Bail is appealing the April 23, 2015 order denying

its motion to vacate the judgment of forfeiture after two stays

of enforcement had been granted.      Thus, Flash Bail's notice of

appeal filed on June 3, 2015, was timely.    See R. 2:4-1(a).

     Though Flash Bail does not expressly argue that it is entitled

to vacate the trial court's judgment under Rule 4:50-1, it does

so implicitly by maintaining that the trial court erred in not

discharging the judgment of forfeiture because the State failed

to notify it of the increased risk of flight due to the new bail

posted for Bassil.     Rule 4:50-1(f) is a catch-all provision that

authorizes a court to relieve a party from a judgment or order for

"any other reason justifying relief from the operation of the

judgment or order."3    The essence of subsection (f) is to achieve


3
  Rule 4:50-1(a)-(e) authorizes a court to relieve a party from a
final judgment or order for reasons such as: mistake or

                                  4                         A-4602-14T1
equity and justice in exceptional situations that cannot be easily

categorized.   DEG, LLC v. Twp. of Fairfield, 198 N.J. 242, 269-70

(2009) (citing Court Inv. Co. v. Perillo, 48 N.J. 334, 341 (1966)).

     We review a court's determination of a Rule 4:50-1 motion

under an abuse of discretion standard.    U.S. Bank Nat'l Ass'n v.

Guillaume, 209 N.J. 449, 467 (2012).       There is "an abuse of

discretion when a decision is 'made without a rational explanation,

inexplicably departed from established policies, or rested on an

impermissible basis.'"   Ibid. (quoting Iliadis v. Wal-Mart Stores,

Inc., 191 N.J. 88, 123 (2007)).

     Considering that the matter before us involves the forfeiture

of bail, we are also mindful that the issue of remission of a

forfeiture is equitable in nature. State v. Hyers, 122 N.J. Super.
177, 180 (App. Div. 1973).   Pursuant to Rule 3:26-6(b), the court

may set aside a forfeiture of bail "in whole or in part, if its

enforcement is not required in the interest of justice upon such

conditions as it imposes." R. 3:26-6(b) (emphasis added); see

State v. Peace, 63 N.J. 127, 129 (1973).      Thus, we review the

motion judge's decision for abuse of discretion. State v. Ventura,

196 N.J. 203, 213 (2008).


inadvertence; certain newly discovered evidence; fraud; the
judgment or order is void; or the judgment or order has been
satisfied. These provisions do not address the argument raised
by Flash Bail.

                                  5                         A-4602-14T1
     Applying these standards, there is no sound reason to justify

vacation of the judgment of forfeiture.         Flash Bail cites no legal

authority requiring the State to notify a surety that a bond it

posted for a criminal defendant increased in risk because the

defendant was charged with a subsequent offense resulting in a new

higher bail that was posted by another surety.

     Flash Bail's reliance on Ceylan is misplaced.               There, we

concluded that the trial court abused its discretion when it

refused to permit the surety to surrender the defendant and obtain

exoneration   on   the   recognizance   bond    once   the   defendant   was

convicted at trial on an unrelated charge.             Ceylan, supra, 352

N.J. Super. at 145.      We concluded that because the risk of flight

by the defendant "had changed materially from that existing prior

to trial [on the unrelated charge]" the judge abused his discretion

by permitting the defendant to remain free on bail, and by denying

the surety's motion for exoneration.       Id. at 144-45.

     Here, the surety, Flash Bail, did not motion for exoneration

of the bond based upon the surrender of Bassil.              Significantly,

it is clear from the record that the trial court gave Flash Bail

more than ample opportunity to surrender Bassil before executing

the judgment of forfeiture.     When the judgment was entered on June

23, 2014, the court stayed execution until September 9, 2014, to

allow Flash Bail to produce Bassil.            Because Bassil remained a

                                    6                               A-4602-14T1
fugitive, stay of enforcement was extended to November 7, 2014.

In fact, the stay was essentially extended for almost six months

until April 23, 2015, when the court eventually denied Flash Bail's

request to vacate the judgment of forfeiture, which had been filed

on November 7, 2014.

     Furthermore, despite recognizing that a surety should be

afforded the opportunity to decide whether it is willing to accept

the increased risk after a defendant failed to appear for court

proceedings following the surety's issuance of the recognizance,

Ceylan did not impose an obligation on the State to notify a surety

of an increased risk of forfeiting a posted bond for a defendant

who is charged with or found guilty of subsequent offenses.       See

id. at 143.   Thus, we cannot conclude that the trial court abused

its discretion in refusing to either vacate the       judgment of

forfeiture, or continue to stay execution of the judgment.

     Affirmed.




                                 7                           A-4602-14T1